Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered November 21, 1997, convicting him of murder in the second degree (two counts), robbery in the first degree, and burglary in the first degree, upon a jury verdict, and imposing sentence.
*319Ordered that the judgment is affirmed.
The defendant’s contention that the burglary conviction was not supported by legally sufficient evidence is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The prosecution produced sufficient evidence from which a rational jury could infer that the defendant unlawfully remained in the victim’s house (see, People v Burnett, 205 AD2d 792).
The defendant’s remaining contention is without merit. O’Brien, J. P., Joy, Luciano and Schmidt, JJ., concur.